  Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 1 of 6 PageID #: 7



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                    CIVIL DIVISION


MD SHAHIN,                                                     }
ON BEHALF OF HIMSELF AND                                       }
ALL OTHERS SIMILARLY SITUATED,                                 }
                                                               }
                                       Plaintiff,              }       Civil Action, File No.
                       v                                       }
                                                               }
CLIENT SERVICES, INC., AND                                     }
CSI INTERCO, LLC,                                              }
                                                               }
                                       Defendants.             }

                                           COMPLAINT

                               DEMAND FOR TRIAL BY JURY

       Plaintiff, MD Shahin [hereinafter “Shahin”], on behalf of himself and all others similarly

situated, by and through his attorney, Mitchell L. Pashkin, Esq., complains of Defendants, Client

Services, Inc. [hereinafter “Client Services”], and CSI Interco, LLC [hereinafter “CSI”], and

alleges as follows:

   1. This court has jurisdiction of this case pursuant to 15 U.S.C. § 1692k(d), 28 USCS § 1331,

       and/or pursuant to 28 USCS § 1332 (d)(2)(A).

   2. Venue in this district is proper based on Client Services’ regular transaction of business

       within this district. Venue in this district also is proper based on Client Services possessing a

       license from the New York City Department of Consumer Affairs to operate as a “Debt

       Collection Agency” in New York City which includes this district. Client Services also

       derives substantial revenue from services rendered in this district. The aforementioned

       transaction of business and services includes but is not limited to the collection of debt from

       consumers who reside in this district.
Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 2 of 6 PageID #: 8



 3. Venue in this district also is proper in light of the occurrences which form the basis for this

    Complaint having occurred in whole or in part in this district.

 4. Plaintiff demands a trial by jury pursuant to FRCP 38 (b).

 5. Shahin is a natural person who resides at 31 Hill Street, #1L, Brooklyn, NY 11208.

 6. Shahin is a “consumer” as defined by 15 U.S.C. § 1692(a)(3) of the FDCPA.

 7. On or about April 9, 2018, Client Services sent Shahin the letter annexed as Exhibit A.

    Shahin received and read Exhibit A. For the reasons set forth below, Shahin’s receipt and

    reading of Exhibit A deprived Shahin of his rights to not be subject to abusive, deceptive, or

    misleading debt collection practices.

 8. Per statements and references in Exhibit A, Client Services sent Exhibit A to Shahin in an

    attempt to collect a past due debt.

 9. The past due debt referred to in Exhibit A was based on Plaintiff, as an individual, allegedly

    being issued a credit card account by Bank of America, N.A. for his individual use, allegedly

    individually incurring charges by using the credit card account and then, as an individual,

    allegedly failing to pay for these charges. Client Services, via Exhibit A, attempted collect

    the past due debt from Shahin in his individual capacity. Based on the above, the past due

    debt at issue arose out of a transaction used primarily for personal, family or household

    purposes, and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

 10. Client Services is a Missouri Corporation.

 11. Based upon Exhibit A and upon Client Services possessing a license from the New York

    City Department of Consumer Affairs to operate as a “Debt Collection Agency”, the

    principal purpose of Client Services is the collection of debts using the instrumentalities of

    interstate commerce, including mails and telephone; and it regularly collects or attempts to
Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 3 of 6 PageID #: 9



    collect, directly or indirectly, debts owed or due or asserted to be owed or due to another.

 12. On Exhibit A, Client Services identifies itself as a “debt collector” attempting to collect a

    debt. Exhibit A contains disclosures required to be made by a “debt collector” under the

    FDCPA as part of a communication attempting to collect a ‘debt” or in connection with the

    collection of a “debt”.

 13. Based upon the allegations in the above two paragraphs, Client Services is a “debt collector”

    as defined by 15 U.S.C. § 1692a(6) of the FDCPA.

 14. CSI is a North Carolina Limited Liability Company.

 15. A debt collector as defined by the FDCPA, 15 U.S.C. § 1692b(6), is a “person who uses any

    instrumentality of interstate commerce or the mails in any business the principal purpose of

    which is the collection of any debts, or who regularly collects or attempts to collect, directly

    or indirectly, debts owed or due or asserted to be owed or due another.” The FDCPA itself

    does not define the word “person”; but the Dictionary Act’s definition of a person expressly

    includes “corporations” and “companies”. See 1 USC 1.

 16. CSI wholly owns one or more subsidiaries which are a “debt collector” as defined by 15

    U.S.C. § 1692a(6) of the FDCPA. Upon information and belief, CSI directs and/or requires

    and/or allows CSI’s wholly owned “debt collectors” subsidiaries to carry out collection

    efforts on CSI’s behalf and for the sole benefit of CSI; CSI always possesses the beneficial

    interests in the collection accounts which CSI’s wholly owned “debt collectors” attempt to

    collect.

 17. Based on the above, the principal purpose of CSI is the collection of debts using the

    instrumentalities of interstate commerce, including mails and telephone; and it regularly

    collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be
Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 4 of 6 PageID #: 10



    owed or due to another.

 18. Based on the above, CSI is a “debt collector” as defined by 15 U.S.C. § 1692a(6) of the

    FDCPA.

 19. Client Services is a wholly owned subsidiary of CSI.

 20. Upon information and belief, CSI, a “debt collector”, directs and/or requires and/or allows

    CSI’s wholly owned subsidiaries such as Client Services to carry out collection efforts on

    CSI’s behalf and for the sole benefit of CSI; CSI always possesses the beneficial interests in

    the collection accounts which Client Services attempts to collect; and CSI directly actively

    participates in and/or controls and/or supervises the debt collection efforts of Client Services.

    For the above reasons, CSI is vicariously liable for the actions of Client Services.

 21. All the actions alleged in this Complaint taken by Client Services were taken by Client

    Services as an agent of or “debt collector” for the “debt collector” CSI.

 22. Based on the allegations in the above three paragraphs, CSI is vicariously liable for the

    actions of Client Services set forth in this Complaint.

                      FIRST CAUSE OF ACTION-CLASS CLAIM

 23. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-22 of this

    Complaint.

 24. Exhibit A set forth a “Current Balance” of $10, 536.94.

 25. Upon information and belief based on the contents of Exhibit A, on the date of Exhibit A,

    the creditor was not accruing interest, late charges, and/or other charges on the “Current

    Balance” of $10, 536.94 set forth in Exhibit A; and therefore, Defendants violated 15 USC

    § 1692g(a)(1), 15 USC § 1692e, 15 USC 1692e(2)(A), and/or 15 USC § 1692e(10) as a

    result of Exhibit A setting forth the “current” balance due or describing the balance as the
Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 5 of 6 PageID #: 11



    “current” balance.

                    SECOND CAUSE OF ACTION-CLASS CLAIM

 26. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-22 of this

    Complaint.

 27. Exhibit A sets forth the following: “Current Balance: $10, 536.94”.

 28. Setting forth the “current” balance or describing the balance as the “current” balance without

    any other information regarding the balance in and of itself amounts to a false, deceptive or

    misleading means in connection with the collection of a debt in violation of 15 USC 1692e,

    15 USC 1692e(2)(A), and 15 USC 1692e(10) and/or insufficiently sets forth the amount of

    the debt in violation of 15 USC 1692g(a)(1).

                      THIRD CAUSE OF ACTION-CLASS CLAIM

 29. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-22 of this

    Complaint.

 30. Exhibit A amounted to a false, deceptive or misleading means in connection with the

    collection of a debt in violation of 15 USC 1692e, 15 USC 1692e(2)(A), and 15 USC

    1692e(10).

                     FOURTH CAUSE OF ACTION-CLASS CLAIM

 31. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-22 of this

    Complaint.

 32. As a result of sending Exhibit A to Shahin, Defendants violated of 15 USC 1692g.

                                 CLASS ALLEGATIONS

 33. Plaintiff brings this action on behalf of a class pursuant to Fed. R. Civ. P. 23(a) and

    (b)(3).
 Case 1:19-cv-02070-DLI-PK Document 3 Filed 04/09/19 Page 6 of 6 PageID #: 12



   34. The class consist of (a) all natural persons (b) who received a letter from Client Services

         dated between April 9, 2018 and the present to collect a past due consumer debt, (c) in a

         form materially identical or substantially similar to Exhibit A

   35. The class members are so numerous that joinder is impracticable. On information and

         belief, there are more than 50 members.

   36. There are questions of law and fact common to the class members, which common

         questions predominate over any questions that affect only individual class members.

   37. The predominant common question is whether Defendant’s letters violate the FDCPA.

   38. Plaintiff will fairly and adequately represent the interests of the class members.

   39. Plaintiff has retained counsel experienced in consumer credit and debt collection abuse

         cases and class actions.

   40. A class action is the superior means of adjudicating this dispute.

   41. Individual cases are not economically feasible.

         WHEREFORE, Plaintiff requests the following relief:

         1. A Judgment against Defendant in favor of Plaintiff and the class members for statutory

            damages in the amount of $500,000, and costs and attorney’s fees; and

         2. Any and all other relief deemed just and warranted by this court.

Dated:          April 9, 2019

/s/____________________________
Mitchell L. Pashkin, Esq. (MLP-9016)
Attorney For Plaintiff
775 Park Avenue, Suite 255
Huntington, NY 11743
(631) 335-1107
